UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


CITIBANK (SOUTH DAKOTA) N.A.,           
                Plaintiff-Appellant,
                  v.                              No. 01-1211
MICHELLE L. PARKER,
               Defendant-Appellee.
                                        
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
            (CA-00-1544-A, BK-99-14353, AP-99-1311)

                   Submitted: September 28, 2001

                       Decided: November 16, 2001

     Before Before WILKINS,* NIEMEYER, and GREGORY,
                        Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Kevin M. Fitzpatrick, KEVIN M. FITZPATRICK, P.C., Fairfax, Vir-
ginia, for Appellant. Roy B. Zimmerman, Alexandria, Virginia, for
Appellee.

   *Judge Wilkins was assigned to the panel in this case but has since
recused himself. The decision is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d).
2                CITIBANK (SOUTH DAKOTA) v. PARKER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Citibank (South Dakota) N.A. appeals the district court’s order
affirming the bankruptcy court’s order denying Citibank’s objection
to the discharge of Michelle L. Parker’s credit card indebtedness with
Citibank. Finding no error, we affirm.

                                    I

   Citibank issued Parker a credit card in October 1998 with a credit
limit of $8,500, and she remained current on her payments until Octo-
ber 1999. During that period, she generally charged approximately
$2,000 per month on her account and paid approximately $1,500 per
month. On May 27, 1999, Parker met with a bankruptcy attorney and
hired him to prepare a Chapter 7 petition, which he eventually filed
on August 26, 1999. During June 1999, Parker charged $2,080 on her
Citibank card; she paid that balance in full in July. She charged an
additional $651.66 to the account in July and $1,518.71 in August.
After filing for bankruptcy, Parker continued to make payments on
the account, paying $200 on August 28 and $64 on September 28.

   Citibank objected to the discharge of Parker’s indebtedness, under
11 U.S.C. § 523(a)(2)(A), contending that Parker charged purchases
to her Citibank card in June, July, and August 1999 knowing that she
would not be able to pay her bill and never intending to do so. In
order to succeed on a claim under § 523(a)(2)(A), a creditor must
establish the following elements: (1) a fraudulent misrepresentation,1
    1
   In the context of credit cards, a cardholder’s use of a credit card is
treated as an implied representation to the credit card company that the
cardholder intends to repay the debt. AT&T Universal Card Servs. v.
Mercer (In re Mercer), 246 F.3d 391, 404 (5th Cir. 2001) (en banc). The
issue thus becomes whether that implied representation was fraudulent.
                  CITIBANK (SOUTH DAKOTA) v. PARKER                       3
(2) that induces the creditor to act or refrain from acting, (3) in justifi-
able reliance on the misrepresentation, (4) causing harm to the credi-
tor. See Foley & Lardner v. Biondo (In re Biondo), 180 F.3d 126, 134
(4th Cir. 1999). If the creditor proves that the debt is consumer debt
for luxury goods and establishes the other elements of 11 U.S.C.
§ 523(a)(2)(C), the burden of proving dischargeability shifts to the
debtor. See Citibank (South Dakota), N.A. v. Eashai (In re Eashai),
87 F.3d 1082, 1092 (9th Cir. 1996).

   At a hearing before the bankruptcy court, Parker testified that she
intended to pay her credit card bill when she incurred the charges and
that she had sufficient cash in her bank account and income from her
husband’s business to do so. She explained that when she incurred the
charges, she did not realize that her credit card debt would have to be
included in her bankruptcy petition. She stated further that when her
credit card was canceled in October 2000, she telephoned Citibank to
try to maintain her account and keep her debt from being included in
her bankruptcy petition.

   With one exception not relevant here, the bankruptcy court ruled
that Citibank had failed to establish that the challenged charges were
for luxury goods and therefore held that Citibank was not entitled to
a presumption of nondischargeability. Nevertheless, the court
assumed arguendo that Parker bore the burden of proving dischargea-
bility and still granted the discharge, concluding that Parker had
proven that she intended to pay her debt to Citibank when she
incurred it and expected to be financially able to do so. The district
court affirmed the order of the bankruptcy court on appeal.

                                     II

   Citibank contends that the district court erred in affirming the find-
ing of the bankruptcy court that Parker intended to pay the charges
when she incurred them. "We review the decision of the district court
de novo, effectively standing in its shoes to consider directly the find-
ings of fact and conclusions of law by the bankruptcy court." Cypher
Chiropractic Ctr. v. Runski (In re Runski), 102 F.3d 744, 745 (4th Cir.
1996). We therefore review factual findings of the bankruptcy court
for clear error. See id.
4                CITIBANK (SOUTH DAKOTA) v. PARKER
   We conclude that the finding that Parker intended to pay her bill
for the challenged purchases was amply supported. Parker testified
that she intended to pay the charges when she incurred them. And, her
payment of the full $2,080 balance on the card in July, after she had
already decided to file for bankruptcy, supports her contention that
she was not intending simply to amass charges on her credit card
before her bankruptcy filing and never pay her bill. The record also
supports the finding that she believed she would be financially able
to pay her credit card bills. We therefore conclude that the bankruptcy
court’s factual findings were not clearly erroneous.2

  Accordingly, we affirm the district court’s order affirming the dis-
charge of Parker’s debt to Citibank.

                                                          AFFIRMED
    2
  Our determination that these findings were not clearly erroneous
moots Citibank’s other contentions.